Order, Supreme Court, New York County (Barbara R. Kapnick, J.), entered on or about July 8, 2008, which, to the extent appealed from as limited by the briefs, denied plaintiffs motions to dismiss the counterclaim for legal malpractice, to file a second amended complaint, to disqualify defendants’ counsel, and for an order of attachment and receivership, and granted so *562much of defendants’ cross motion as sought to dismiss the cause of action for fraud against the attorney defendants, unanimously affirmed, with costs.
Although plaintiff, the prior attorney for some of the defendants herein, commenced this action to recover legal fees purportedly owed him by certain of these defendants, he also sued the parties’ current counsel, plus the wife of defendant. George Mitsopoulos and a pharmacy owned by her. The court appropriately dismissed all claims asserted against the lawyer defendants, the wife and her business, who were never plaintiff’s clients and are not obligated to him for any legal fees. Attorneys such as these, whose only involvement with the underlying transaction was the performance of their professional services and who did not personally profit therefrom, are not generally liable for the acts of their clients (see Weisman, Celler, Spett & Modlin v Chadbourne & Parke, 271 AD2d 329, 330 [2000], lv denied 95 NY2d 760 [2000]). Moreover, not only does plaintiff, who is not a secured creditor of any of the defendants, have no basis for challenging the underlying conveyances herein—most of which took place before he had even asserted a claim for more than a minimal amount of unpaid legal fees, but there is no indication that such conveyances were at all fraudulent. Under these circumstances, plaintiff has no right to an order of attachment (see CPLR 6201) or the appointment of a receiver (CPLR 6401 [a]).
We have considered plaintiff’s arguments on the remaining issues raised on this appeal, and find them unavailing. Concur— Andrias, J.P., Sweeny, Nardelli, Catterson and DeGrasse, JJ. [See 2008 NY Slip Op 33158(U).]